Exhibit 10.2

 

WARRANT TO PURCHASE COMMON STOCK

 

 

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY NOT
BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO A REGISTRATION
STATEMENT RELATING THERETO IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

 

Warrant To Purchase
194,437 Shares of Common Stock of
GIGA-TRONICS INCORPORATED

 

Issue Date: February 23, 2015

 

Note: This is the Second Closing Warrant under that Securities Purchase
Agreement between the Company and the Holder dated February 16, 2015.

 

1.     Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act; provided, however, that
notwithstanding the foregoing, as used herein, no Purchaser shall be deemed an
Affiliate of the Company or any Subsidiary, and none of the Company and its
Subsidiaries shall be deemed an Affiliate of any Purchaser.

 

“Articles of Incorporation” means, with respect to any Person, its certificate
or articles of incorporation, articles of association, or similar organizational
document.

 

“Board” means the board of directors of the Company, including any duly
authorized committee thereof.

 

“Business Combination” means a merger, consolidation, statutory share exchange
or similar transaction that requires the approval of the Company’s shareholders.

 

“business day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of California generally are authorized or
required by law or other governmental actions to close.

 

“Capital Stock” means (A) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.

 

“Common Stock” means the Company’s common stock, no par value.

 

“Company” means Giga-tronics Incorporated, a California corporation.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

  

 
-1-

--------------------------------------------------------------------------------

 

 

“Exercise Price” means $1.76 per share, subject to adjustment as provided
herein.

 

“Expiration Time” means 5:00 p.m., Pacific time on February 23, 2020.

 

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board,
acting in good faith.

 

“Holder” has the meaning set forth in Section 2.

 

“Issue Date” means the date identified as the issue date on the first page of
this Warrant.

 

“Market Price” means, with respect to a particular security, on any given day,
the last reported sale price regular way or, in case no such reported sale takes
place on such day, the average of the last closing bid and ask prices regular
way, in either case on the principal national securities exchange on which the
applicable securities are listed or admitted to trading, or if not listed or
admitted to trading on any national securities exchange, the last quoted bid
price for the Common Stock in the over-the-counter market as reported by Pink
Sheets LLC or similar organization. “Market Price” shall be determined without
reference to after hours or extended hours trading. If such security is not
listed and traded in a manner that the quotations referred to above are
available for the period required hereunder, the Market Price per share of
Common Stock shall be deemed to be the Fair Market Value per share of such
security. For the purposes of determining the Market Price of the Common Stock
on the "trading day" preceding, on or following the occurrence of an event, (i)
that trading day shall be deemed to commence immediately after the regular
scheduled closing time of trading on the Nasdaq Stock Market or, if trading is
closed at an earlier time, such earlier time and (ii) that trading day shall end
at the next regular scheduled closing time, or if trading is closed at an
earlier time, such earlier time (for the avoidance of doubt, and as an example,
if the Market Price is to be determined as of the last trading day preceding a
specified event and the closing time of trading on a particular day is 4:00 p.m.
and the specified event occurs at 5:00 p.m. on that day, the Market Price would
be determined by reference to such 4:00 p.m. closing price).

 

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

 

“Pro Rata Repurchases” means any purchase of shares of Common Stock by the
Company or any Affiliate thereof pursuant to (A) any tender offer or exchange
offer subject to Section 12(e) or 14(e) of the Exchange Act or Regulation 14E
promulgated thereunder or (B) any other offer available to substantially all
holders of Common Stock, in the case of both (A) or (B), whether for cash,
shares of Capital Stock of the Company, other securities of the Company,
evidences of indebtedness of the Company or any other Person or any other
property (including, without limitation, shares of Capital Stock, other
securities or evidences of indebtedness of a subsidiary), or any combination
thereof, effected while this Warrant is outstanding. The “Effective Date” of a
Pro Rata Repurchase shall mean the date of acceptance of shares for purchase or
exchange by the Company under any tender or exchange offer which is a Pro Rata
Repurchase or the date of purchase with respect to any Pro Rata Repurchase that
is not a tender or exchange offer.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“Shares” means the shares of the Company’s Common Stock that may be acquired
under this Warrant.

 

“trading day” means (A) if the shares of Common Stock are not traded on any
national or regional securities exchange or association or over-the-counter
market, a business day or (B) if the shares of Common Stock are traded on any
national or regional securities exchange or association or over-the-counter
market, a business day on which such relevant exchange or quotation system is
scheduled to be open for business and on which the shares of Common Stock (i)
are not suspended from trading on any national or regional securities exchange
or association or over-the-counter market for any period or periods aggregating
one half hour or longer; and (ii) have traded at least once on the national or
regional securities exchange or association or over-the-counter market that is
the primary market for the trading of the shares of Common Stock.

  

 
-2-

--------------------------------------------------------------------------------

 

 

“Warrant” means this amended and restated warrant, which has been modified as of
the date hereof in accordance with the Explanatory Note included on the first
page of this Warrant.

 

2.     Number of Shares; Exercise Price. This certifies that, for value
received, Alara Capital AVI II, LLC, a Delaware limited liability company, or
its permitted assigns (the “Holder”) is entitled, upon the terms and subject to
the conditions hereinafter set forth, to acquire from the Company, in whole or
in part, up to an aggregate of 194,437 shares of Common Stock, at a purchase
price per share of Common Stock equal to the Exercise Price. The number of
Shares and the Exercise Price are subject to adjustment as provided herein, and
all references to “Common Stock,” “Shares” and “Exercise Price” herein shall be
deemed to include any such adjustment or series of adjustments.

 

3.     Exercise of Warrant; Term.

 

(A)     Subject to Section 2, the right to purchase the Shares represented by
this Warrant is exercisable, in whole or in part by the Holder, at any time or
from time to time, but in no event later than the Expiration Time, by (A) the
surrender of this Warrant and Notice of Exercise annexed hereto, duly completed
and executed on behalf of the Holder, at the principal executive office of the
Company located at the address set forth in Section 19(a) hereto (or such other
office or agency of the Company in the United States as it may designate by
notice in writing to the Holder at the address of the Holder appearing on the
books of the Company), and (B) payment of the Exercise Price for the Shares
thereby purchased by tendering in cash or by wire transfer of immediately
available funds to an account designated by the Company. If the Holder does not
exercise this Warrant in its entirety, the Holder will be entitled to receive
from the Company within a reasonable time, and in any event not exceeding three
business days, a new warrant in substantially identical form for the purchase of
that number of Shares equal to the difference between the number of Shares
subject to this Warrant and the number of Shares as to which this Warrant is so
exercised.

 

(B)     This Warrant may be exercised at such time by means of a “cashless
exercise,” whereupon the surrender of this Warrant and Notice of Exercise
annexed hereto, duly completed and executed on behalf of the Holder, at the
principal executive office of the Company located at the address set forth in
Section 19(a) hereto (or such other office or agency of the Company in the
United States as it may designate by notice in writing to the Holder at the
address of the Holder appearing on the books of the Company), the Company will
issue the number of Shares equal to the quotient obtained by dividing [(A-B)
(X)] by (A), where:

 

(A) = Market Price of the Common Stock on the last trading day preceding the
date of exercise;

 

(B) = the Exercise Price; and

 

(X) = the number of Shares for which this Warrant is being exercised.

 

(C)     To the extent permitted by applicable laws and regulations, the
Company’s obligations to issue and deliver Shares in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
the Holder to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any person or entity or
any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other person or entity of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other person or entity, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of
Shares. Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing Shares upon
exercise of this Warrant as required pursuant to the terms hereof.

  

 
-3-

--------------------------------------------------------------------------------

 

 

4.      Issuance of Shares; Authorization. Certificates for Shares issued upon
exercise of this Warrant will be issued in the name of Holder or and will be
delivered to Holder or such named Person or Persons within a reasonable time
after the date on which this Warrant has been duly exercised in accordance with
the terms of this Warrant. The Company hereby represents and warrants that any
Shares issued upon the exercise of this Warrant in accordance with the
provisions of Section 3 will be duly and validly authorized and issued, fully
paid and nonassessable and free from all taxes, liens and charges (other than
liens or charges created by the Holder, income and franchise taxes incurred in
connection with the exercise of the Warrant or taxes in respect of any transfer
occurring contemporaneously therewith). The Company agrees that the Shares so
issued will be deemed to have been issued to the Holder as of the close of
business on the date on which this Warrant and payment of the Exercise Price are
delivered to the Company in accordance with the terms of this Warrant,
notwithstanding that the stock transfer books of the Company may then be closed
or certificates representing such Shares may not be actually delivered on such
date. The Company will at all times reserve and keep available, out of its
authorized but unissued Common Stock, solely for the purpose of providing for
the exercise of this Warrant, the aggregate number of shares of Common Stock
then issuable upon exercise of this Warrant at any time. The Company will use
reasonable best efforts to ensure that the Shares may be issued without
violation of any applicable law or regulation or of any requirement of any
securities exchange on which the Shares are listed or traded, if any. Upon
agreement of the Company and Holder, in lieu of issuing certificates evidencing
Shares, the Company shall cause its transfer agent to issue such Shares in
book-entry form.

 

5.      No Fractional Shares or Scrip. No fractional Shares or scrip
representing fractional Shares shall be issued upon any exercise of this
Warrant. In lieu of any fractional Share to which the Holder would otherwise be
entitled, the Holder shall be entitled to receive a cash payment equal to the
Market Price of the Common Stock on the last trading day preceding the date of
exercise less the pro-rated Exercise Price for such fractional share.

 

6.      No Rights as Shareholder. This Warrant does not entitle the Holder to
any voting rights or other rights as a shareholder of the Company prior to the
date of exercise hereof.

 

7.      Charges, Taxes and Expenses. Issuance of certificates for Shares to the
Holder upon the exercise of this Warrant shall be made without charge to the
Holder for any issue or transfer tax or other incidental expense in respect of
the issuance of such certificates, all of which taxes and expenses shall be paid
by the Company.

 

8.      Transfer/Assignment. This Warrant and all rights hereunder are
transferable, in whole or in part, upon the books of the Company by the
registered holder hereof in person or by duly authorized attorney to any
Affiliate of such registered holder, and a new warrant shall be made and
delivered by the Company, of the same tenor and date as this Warrant but
registered in the name of one or more transferees, upon surrender of this
Warrant, duly endorsed, to the office or agency of the Company described in
Section 3. All expenses (other than stock transfer taxes) and other charges
payable in connection with the preparation, execution and delivery of the new
warrants pursuant to this Section 8 shall be paid by the Company.

 

9.      Exchange and Registry of Warrant. This Warrant is exchangeable, upon the
surrender hereof by the Holder to the Company, for a new warrant or warrants of
like tenor and representing the right to purchase the same aggregate number of
Shares. The Company shall maintain a registry showing the name and address of
the Holder as the registered holder of this Warrant. This Warrant may be
surrendered for exchange or exercise in accordance with its terms, at the office
of the Company, and the Company shall be entitled to rely in all respects, prior
to written notice to the contrary, upon such registry.

  

 
-4-

--------------------------------------------------------------------------------

 

 

10.      Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of a bond, indemnity or security reasonably
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company shall make and deliver,
in lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of
like tenor and representing the right to purchase the same aggregate number of
Shares as provided for in such lost, stolen, destroyed or mutilated Warrant.

 

11.      Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a business day, then such action may be taken or such right may be
exercised on the next succeeding day that is a business day.

 

12.      Adjustments and Other Rights. The Exercise Price and the number of
Shares issuable upon exercise of this Warrant shall be subject to adjustment
from time to time as follows; provided, that if more than one subsection of this
Section 12 is applicable to a single event, the subsection shall be applied that
produces the largest adjustment and no single event shall cause an adjustment
under more than one subsection of this Section 12 so as to result in
duplication:

 

(A)     Stock Splits, Subdivisions, Reclassifications or Combinations. If the
Company shall (i) declare and pay a dividend or make a distribution on its
Common Stock in shares of Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares, or (iii)
combine or reclassify the outstanding shares of Common Stock into a smaller
number of shares, then, in each such case, the number of Shares issuable upon
exercise of this Warrant at the time of the record date for such dividend or
distribution or the effective date of such subdivision, combination or
reclassification shall be proportionately adjusted so that the Holder after such
date shall be entitled to purchase the number of shares of Common Stock which
such Holder would have owned or been entitled to receive in respect of the
shares of Common Stock subject to this Warrant after such date had this Warrant
been exercised immediately prior to such date. In such event, the Exercise Price
in effect at the time of the record date for such dividend or distribution or
the effective date of such subdivision, combination or reclassification shall be
adjusted to the number obtained by dividing (x) the product of (1) the number of
Shares issuable upon the exercise of this Warrant before such adjustment and (2)
the Exercise Price in effect immediately prior to the record or effective date,
as the case may be, for the dividend, distribution, subdivision, combination or
reclassification giving rise to this adjustment by (y) the new number of Shares
issuable upon exercise of the Warrant determined pursuant to the immediately
preceding sentence.

 

(B)      Certain Repurchases of Common Stock. If the Company effects a Pro Rata
Repurchase of Common Stock, then, in each such case, the Exercise Price shall be
reduced to the price determined by multiplying the Exercise Price in effect
immediately prior to the Effective Date of such Pro Rata Repurchase by a
fraction of which the numerator shall be (i) the product of (x) the number of
shares of Common Stock outstanding immediately before such Pro Rata Repurchase
and (y) the Market Price of a share of Common Stock on the trading day
immediately preceding the first public announcement by the Company or any of its
Affiliates of the intent to effect such Pro Rata Repurchase, minus (ii) the
aggregate purchase price of the Pro Rata Repurchase, and of which the
denominator shall be the product of (i) the number of shares of Common Stock
outstanding immediately prior to such Pro Rata Repurchase minus the number of
shares of Common Stock so repurchased and (ii) the Market Price per share of
Common Stock on the trading day immediately preceding the first public
announcement by the Company or any of its Affiliates of the intent to effect
such Pro Rata Repurchase. In such event, the number of shares of Common Stock
issuable upon the exercise of this Warrant shall be increased to the number
obtained by dividing (x) the product of (1) the number of Shares issuable upon
the exercise of this Warrant before such adjustment, and (2) the Exercise Price
in effect immediately prior to the Pro Rata Repurchase giving rise to this
adjustment by (y) the new Exercise Price determined in accordance with the
immediately preceding sentence. Notwithstanding anything in this Section 12(B)
to the contrary, in no event shall any adjustment be made pursuant to this
Section 12(B) which would result in an increase to the Exercise Price or a
decrease in the number of Shares issuable upon exercise of this Warrant.

  

 
-5-

--------------------------------------------------------------------------------

 

 

(C)     Business Combinations. In the event of any Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
referred to in Section 12(A)), then, in each such case, the Holder’s right to
receive Shares upon exercise of this Warrant shall be converted into the right
to receive upon exercise of this Warrant the number of shares of stock or other
securities or property (including cash) which the Common Stock issuable (at the
time of such Business Combination or reclassification) upon exercise of this
Warrant immediately prior to such Business Combination or reclassification would
have been entitled to receive upon consummation of such Business Combination or
reclassification; and in each such case, if necessary, the provisions set forth
herein with respect to the rights and interests thereafter of the Holder shall
be appropriately adjusted so as to be applicable, as nearly as may reasonably
be, to the Holder’s right to exercise this Warrant in exchange for any shares of
stock or other securities or property pursuant to this paragraph. In determining
the kind and amount of stock, securities or the property receivable upon
exercise of this Warrant following the consummation of such Business
Combination, if the holders of Common Stock have the right to elect the kind or
amount of consideration receivable upon consummation of such Business
Combination, then the consideration that the Holder shall be entitled to receive
upon exercise shall be deemed to be the types and amounts of consideration
received by the majority of all holders of the shares of Common Stock that
affirmatively make an election (or of all such holders if none make an
election).

 

(D)     Rounding of Calculations; Minimum Adjustments. All calculations under
this Section 12 shall be made to the nearest one-tenth (1/10th) of a cent or to
the nearest one-hundredth (1/100th) of a share, as the case may be. Any
provision of this Section 12 to the contrary notwithstanding, no adjustment in
the Exercise Price or the number of Shares into which this Warrant is
exercisable shall be made if the amount of such adjustment would be less than
$0.01 or one-tenth (1/10th) of a share of Common Stock, but any such amount
shall be carried forward and an adjustment with respect thereto shall be made at
the time of and together with any subsequent adjustment which, together with
such amount and any other amount or amounts so carried forward, shall aggregate
$0.01 or 1/10th of a share of Common Stock, or more.

 

(E)     Timing of Issuance of Additional Common Stock Upon Certain Adjustments.
In any case in which the provisions of this Section 12 shall require that an
adjustment shall become effective immediately after a record date for an event,
the Company may defer until the occurrence of such event (i) issuing to the
Holder of this Warrant exercised after such record date and before the
occurrence of such event the additional shares of Common Stock issuable upon
such exercise by reason of the adjustment required by such event over and above
the shares of Common Stock issuable upon such exercise before giving effect to
such adjustment and (ii) paying to such Holder any amount of cash in lieu of a
fractional share of Common Stock; provided, however, that the Company upon
request shall deliver to such Holder a due bill or other appropriate instrument
evidencing such Holder’s right to receive such additional shares, and such cash,
upon the occurrence of the event requiring such adjustment.

  

 
-6-

--------------------------------------------------------------------------------

 

 

(F)      Other Events. For so long as the Holder holds this Warrant or any
portion thereof, if any event occurs as to which the provisions of this Section
12 are not strictly applicable or, if strictly applicable, would not, in the
good faith judgment of the Board, fairly and adequately protect the purchase
rights of the Warrants in accordance with the essential intent and principles of
such provisions, then the Board shall make such adjustments in the application
of such provisions, in accordance with such essential intent and principles, as
shall be reasonably necessary, in the good faith opinion of the Board, to
protect such purchase rights as aforesaid. The Exercise Price or the number of
Shares into which this Warrant is exercisable shall not be adjusted in the event
of a change in the par value of the Common Stock or a change in the jurisdiction
of incorporation of the Company.

 

(G)     Statement Regarding Adjustments. Whenever the Exercise Price or the
number of Shares into which this Warrant is exercisable shall be adjusted as
provided in Section 12, the Company shall forthwith file at the principal office
of the Company a statement showing in reasonable detail the facts requiring such
adjustment and the Exercise Price that shall be in effect and the number of
Shares into which this Warrant shall be exercisable after such adjustment, and
the Company shall also cause a copy of such statement to be sent by mail, first
class postage prepaid, to each Holder at the address appearing in the Company’s
records.

 

(H)      Notice of Adjustment Event. In the event that the Company shall propose
to take any action of the type described in this Section 12 (but only if the
action of the type described in this Section 12 would result in an adjustment in
the Exercise Price or the number of Shares into which this Warrant is
exercisable or a change in the type of securities or property to be delivered
upon exercise of this Warrant), the Company shall give notice to the Holder, in
the manner set forth in Section 12(G), which notice shall specify the record
date, if any, with respect to any such action and the approximate date on which
such action is to take place. Such notice shall also set forth the facts with
respect thereto as shall be reasonably necessary to indicate the effect on the
Exercise Price and the number, kind or class of shares or other securities or
property which shall be deliverable upon exercise of this Warrant. In the case
of any action which would require the fixing of a record date, such notice shall
be given at least 10 days prior to the date so fixed, and in case of all other
action, such notice shall be given at least 15 days prior to the taking of such
proposed action. Failure to give such notice, or any defect therein, shall not
affect the legality or validity of any such action.

 

(I)     Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 12, the Company shall take any action which may be necessary,
including obtaining regulatory and other applicable national securities exchange
or shareholder approvals or exemptions, in order that the Company may thereafter
validly and legally issue as fully paid and nonassessable all shares of Common
Stock that the Holder is entitled to receive upon exercise of this Warrant
pursuant to this Section 12.

 

(J)     Adjustment Rules. Any adjustments pursuant to this Section 12 shall be
made successively whenever an event referred to herein shall occur.

 

13.      No Impairment. The Company will not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Warrant and in
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder.

  

 
-7-

--------------------------------------------------------------------------------

 

 

14.      Governing Law. This Warrant will be governed by and construed in
accordance with the law of the State of California applicable to contracts made
and to be performed entirely within such State. Each of the Company and the
Holder agrees (a) to submit to the exclusive jurisdiction and venue of the state
and federal courts in the State of California for any civil action, suit or
proceeding arising out of or relating to this Warrant or the transactions
contemplated hereby, and (b) that notice may be served upon the Company at the
address in Section 18 below and upon the Holder at the address for the Holder
set forth in the registry maintained by the Company pursuant to Section 9
hereof. To the extent permitted by applicable law, each of the Company and the
Holder hereby unconditionally waives trial by jury in any civil legal action or
proceeding relating to the Warrant or the transactions contemplated hereby or
thereby.

 

15.      Binding Effect. This Warrant shall be binding upon any successors or
assigns of the Company.

 

16.      Amendments. This Warrant may be amended and the observance of any term
of this Warrant may be waived only with the written consent of the Company and
the Holder.

 

17.      Prohibited Actions. The Company agrees that it will not take any action
which would entitle the Holder to an adjustment of the Exercise Price if the
total number of shares of Common Stock issuable after such action upon exercise
of this Warrant, together with all shares of Common Stock then outstanding and
all shares of Common Stock then issuable upon the exercise of all outstanding
options, warrants, conversion and other rights, would exceed the total number of
shares of Common Stock then authorized by its Articles of Incorporation.

 

18.      Notices. All notices and other communications from the Company to the
Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, (or on the first business day after transmission by facsimile) be, in
writing by the Company or such Holder from time to time as follows:

 

(a)  if to the Company, at:

 

Giga-tronics Incorporated
4650 Norris Canyon Road
San Ramon, California 94583
Attn: John Regazzi, President and Chief Executive Officer

 

(b)  if to Holder, at the addressed indicated below Holder’s signature.

 

or to such other representative or at such other address of a party as such
party hereto may furnish to the other parties in writing in accordance with this
Section 10.

 

19.      Entire Agreement. This Warrant and the form attached hereto contain the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior and contemporaneous arrangements or undertakings with
respect thereto.

 

20.     Consideration. Holder acknowledges that part of the consideration for
issuance of this Warrant is the amount of $0.125 per share covered by this
Warrant, for a total of $24,305, and that such amount shall be paid promptly
after issuance of this Warrant.

 

[Remainder of page intentionally left blank]

  

 
-8-

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by a
duly authorized officer as of the Issue Date set forth above. This page may be
signed in counterparts.

 

“COMPANY” 

 

 

      GIGA-TRONICS INCORPORATED    

 

 

 

 

 

 

 

 

 

 

By: 

/s/ John Regazzi  

 

 

Name: 

John Regazzi 

 

 

Title: 

President and Chief Executive Officer  

 

 

 

 

 

 

 

“HOLDER” 

 

 

      ALARA CAPITAL AVI II, LLC, a Delaware limited liability company          
            By: /s/ Darren C. Wallis       Name: Darren C. Wallis     Title:
Managing Member              

Holder’s Address for Notice:

c/o AVI Partners, LLC

555 E. Lancaster Avenue

Suite 520

Radnor, PA 19087

Telephone No.: (610) 860-6660
E-mail Address: dwallis@avipartners.com  

 

 

 
-9-

--------------------------------------------------------------------------------

 

 

[Form of Notice of Exercise]

 

Date: __________________________

 

TO: Giga-tronics Incorporated 

 

RE: Election to Purchase Common Stock

 

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of the Common
Stock set forth below covered by such Warrant. The undersigned, in accordance
with Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price
for such shares of Common Stock in the manner set forth below. A new warrant
evidencing the remaining shares of Common Stock covered by such Warrant, but not
yet subscribed for and purchased, if any, should be issued in the name set forth
below.

 

Number of Shares of Common Stock __________________________

 

Method of Payment of Exercise Price: __________________________

 

Aggregate Exercise Price: __________________________

 

Holder: __________________________

 

By:  __________________________

 

Name: __________________________

 

Title: __________________________

 

 

-10-